                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09445-CJC (MAA)                                           Date: June 11, 2019
Title       Prince Albert Williams Sr. v. DCFS et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On May 7, 2019, the Court issued a Memorandum Decision and Order Dismissing Complaint
with Leave to Amend. (“Order,” ECF No. 9.) The Court ordered Plaintiff Prince Albert Williams
Sr. (“Plaintiff”), within thirty days after the date of the Order, to either file a First Amended
Complaint (“FAC”) or advise the Court that Plaintiff does not intend to file a FAC. (Id. at 16.) The
Court explicitly cautioned Plaintiff that “failure to timely file a FAC, or timely advise the Court
that Plaintiff does not intend to file a FAC, will result in a recommendation that this action, or
portions thereof, be dismissed for failure to prosecute and/or failure to comply with court
orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 17.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by July
11, 2019 why the Court should not recommend that the case be dismissed for want of prosecution.
See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of Dismissal on or
before that date, this Order to Show Cause will be discharged, and no additional action need be
taken.

       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09445-CJC (MAA)                                   Date: June 11, 2019
Title      Prince Albert Williams Sr. v. DCFS et al.


Attachment
Notice of Dismissal (CV-09)




                                                                    Time in Court:        0:00
                                                              Initials of Preparer:       CSI


CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
